By the Court :
Whatever may be the character of the instrument recited in the findings and denominated a lease, it is clear that by the terms of the contract the grain, after it was cut, was under the control of defendants, and in so far as it was in possession of the lessees, so called, was in their possession simply as servants of defendants.
The purchasers from the lessees acquired no other or greater interest in the grain than that of the parties named as lessees, and could assert no right to the possession as against the defendants.
Judgment and order reversed and cause remanded. Remittitur forthwith.